DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-27 are pending of which claims 1, 10 and 19 are in independent form.  Claims 1-27 are rejected under 35 U.S.C. 103.

Response to Claim Amendments and Arguments
Applicant’s claim amendments and arguments filed originally on 27 September 2021 as they apply to the 35 U.S.C. 103 rejection of the claims have been fully considered.  On pages 9 of the remarks, Applicant’s representative appears to argue the newly amended independent claim limitations.  Additionally, on pages 9-10 of the remarks, Applicant’s representative appears to argue the Gupta reference merely discloses a basic database having a query engine and a data cache and Gupta is silent on queries being processed by a plurality of processing units, …wherein each of the plurality of processing units comprises a processor and a cache memory in which data within the one or more databases is cached… as recited in claim 1.  Applicant’s arguments are not persuasive.



Examiner’s Response:
With respect to the newly amended independent claim limitation reciting, allocating a plurality of processing units as part of a data warehouse, providing, by a processor, one or more queries to each processing unit within the data warehouse, wherein the data warehouse accesses data within one or more databases in one or more cloud storage resources based on the one or more queries provided to each processing unit and the one or more cloud storage resources are separate and independent of the plurality of processing units…
Mick at paragraphs [0002]-[0003] discloses in part, “The present disclosure relates generally to cloud computing, and more particularly to a more efficient and scalable method for utilizing the scarce resources in a cloud computing system.  Cloud computing services can provide computational capacity, data access, networking/routing and storage services via a large pool of shared resources operated by a cloud computing provider…”  Mick at paragraph [0057] discloses one the cloud services offered are database services, and Mick at paragraph [0222] discloses further that one of the functional metrics by which workloads are evaluated are database queries.  With respect to the claim limitation specifying that one or more cloud storage resources that are separate and independent of the plurality of processing units, Examiner points to Mick at Figure 1 provided below and detailed in paragraph [0057] as disclosing cloud service 130a representing a compute service or computational capacity [i.e., processing units], cloud service 130b representing a storage service and cloud service 130e representing a database service.  

    PNG
    media_image1.png
    809
    975
    media_image1.png
    Greyscale

Examiner is of the position the separate cloud services above, controlled by separate controllers and operating under various service levels, are independently scalable.  In further support of this position Examiner points to Mick at paragraph [0156] disclosing in part, “Except as described relative to specific embodiments, the existence of a compute service does not require or prohibit the existence of other portions of the cloud computing system 110 nor does it require or prohibit the existence of other cloud controllers 120 with other respective services 130.”
Additionally, Examiner is of the position that Mick disclosing offering a plurality of various cloud computing services such as computational capacity, data access, 
Mick at paragraphs [0002]-[0003] discloses in part:
The present disclosure relates generally to cloud computing, and more particularly to a more efficient and scalable method for utilizing the scarce resources in a cloud computing system. 

Cloud computing services can provide computational capacity, data access, networking/routing and storage services via a large pool of shared resources operated by a cloud computing provider…

Mick at paragraph [0007] discloses:
Cloud computing offers different service models depending on the capabilities a consumer may require, including SaaS, PaaS, and IaaS-style clouds. SaaS (Software as a Service) clouds provide the users the ability to use software over the network and on a distributed basis. SaaS clouds typically do not expose any of the underlying cloud infrastructure to the user. PaaS (Platform as a Service) clouds provide users the ability to deploy applications through a programming language or tools supported by the cloud Finally, IaaS (Infrastructure as a Service) clouds provide computer resources that mimic physical resources, such as computer instances, network connections, and storage devices. The actual scaling of the instances may be hidden from the developer, but users are required to control the scaling infrastructure.

Mick at paragraph [0053] discloses in part, “Depending on the type of cloud service provided, these endpoints give varying amounts of control relative to the provisioning of resources within the cloud computing system 110.”  
Mick at paragraph [0057] discloses in part, “For example, a "compute" service 130a may work at an IaaS level, allowing the creation and control of user-defined virtual computing resources.  In the same cloud computing system 110, a PaaS-level object storage service 130b may provide a declarative storage API, and a SaaS-level Queue service 130c, DNS service 130d, or Database service 130e may provide application services without exposing any of the underlying scaling or computational resources.” 
Lastly, with the respect to the claim limitation specifying that the data warehouse accesses data in one or more databases in response to one or more queries, Mick at paragraphs [0154], [0157] and [0159] discloses a cloud computing system comprising a plurality of processing units and a distributed data store.
While Mick does disclose scaling cloud computing resources based on a workload, and providing database services and database queries representing a workload, Mick does not explicitly disclose the data warehousing elements of the claim.
However, Mallipeddi at paragraph [0014] teaches in part, “A user of a computing cluster with multiple nodes for storing cluster data and processing access requests for cluster data may determine that a different cluster configuration may better suit the tasks performed by the overburdened or underutilized, different numbers of nodes or different types of nodes may be added or removed to increase the efficiency of the computing cluster.”  Additionally, Mallipeddi at paragraph [0019] teaches in part, “For example, in some embodiments, the network-based cluster hosting service may implement a web service that makes it quick, easy, and cost-effective for users (e.g., subscribers) to set up, operate, and scale a data warehouse in a cloud computing environment.” 
Both the Mick reference and the Mallipeddi reference, in the cited portions, are in the field of endeavor of scaling resources in a cloud computing environment.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the dynamic scaling of compute resources disclosed in Mick with the adding or removing of nodes of a cluster based on overburdened or underutilized nodes as part of the scaling of a data warehouse taught in Mallipeddi to increase the efficiency of the compute cluster (See Mallipeddi at paragraph [0014]).

With respect to Applicant’s position that Gupta does not teach, wherein each of the plurality of processing units comprises a processor and a cache memory in which data within the one or more databases is cached…Gupta at Figure 3 provided below illustrates a distributed data warehouse cluster 300 comprising a plurality of compute nodes 330, 340 and 350.  Additionally each compute node is connected to a plurality of disks 331-358.

    PNG
    media_image2.png
    884
    771
    media_image2.png
    Greyscale


Further, Gupta at Figures 4 and 5 provided below illustrates each compute node 450 comprises an access module 460, and each access module comprises a query engine and read and write modules.

    PNG
    media_image3.png
    884
    838
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    906
    771
    media_image4.png
    Greyscale

Lastly, Gupta at paragraph [0061] teaches in part the following:
…data access module 500 may include read module 550. Read module 550 may perform read operations to obtain data from storage 530. In some embodiments, read module 550 may be directed by query engine 540 to read certain data blocks for a column of the columnar database table and return the read data to query engine 540 In at least some embodiments, read module 550 may also transfer data read from storage 530 to a database cache (not illustrated) or other module or device part that provides storage for more frequently accessed data when processing queries 504. Query engine 540 may then access the cache or other module with requesting new read operations of the read module 550. As a variety of different caching techniques for data management and storage systems are well-known to those of ordinary skill in the art, the previous examples are not intended to be limiting.

Examiner is of the position that the cited sections of Gupta provided above teach a distributed data warehouse comprising a plurality of compute nodes each comprising an access module further comprising a query engine, read and write modules and a data cache to cache database data related to a query and reads on the independent claim limitation, wherein each of the plurality of processing units comprises a processor and a cache memory in which data within the one or more databases is cached.

Claim Interpretation
Examiner is interpreting the system recited in claim 10, implementing a processing device programmed to… in a manner consistent with the specification at paragraph [0100], as physical hardware implementing instructions embodied in a tangible media, i.e., as non-transitory.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mick et al. U.S. Pub. No. 2015/0235308 (hereinafter “Mick”) in view of Mallipeddi et al. U.S. Pub. No. 2014/0149590 (hereinafter “Mallipeddi”) in further view of Gupta et al. U.S. Patent No. 9,251,003 (hereinafter “Gupta”).
Regarding independent claim 1, Mick discloses: 
allocating a plurality of processing units as part of a data warehouse, providing, by a processor, one or more queries to each processing unit within the data warehouse, wherein the data warehouse accesses data within one or more databases in one or more cloud storage resources based on the one or more queries provided to each processing unit and the one or more cloud storage resources are separate and independent of the plurality of processing units (Mick at paragraphs [0002]-[0003] discloses in part, “The present disclosure relates generally to cloud computing, and more particularly to a more efficient and scalable method for utilizing the scarce resources in a cloud computing system.  Cloud computing services can provide computational capacity, data access, networking/routing and storage services via a large pool of shared resources operated by a cloud computing provider…”  Mick at paragraph [0057] discloses one the cloud services offered are database services, and Mick at paragraph [0222] discloses further that one of the functional metrics by which workloads are evaluated are 

    PNG
    media_image1.png
    809
    975
    media_image1.png
    Greyscale

Examiner is of the position the separate cloud services above, controlled by separate controllers and operating under various service levels, are independently scalable.  In further support of this position Examiner points to Mick at paragraph [0156] disclosing in part, “Except the existence of a compute service does not require or prohibit the existence of other portions of the cloud computing system 110 nor does it require or prohibit the existence of other cloud controllers 120 with other respective services 130.”
Additionally, Examiner is of the position that Mick disclosing offering a plurality of various cloud computing services such as computational capacity, data access, networking/routing and storage services to a user for which a user is able to choose between a plurality of service levels such as IaaS, PaaS and SaaS, separately for each of the computing services a user wants, wherein the service levels offer varying levels of control over scalability of the various resources illustrates that the various services operate as separate platforms and the various resources provided by each of those services is separately scalable.  For example, in the exemplary embodiment disclosed in Mick at paragraph [0057] the computing capacity resource running in an IaaS service level which allows for direct user control over the scaling of the computational capacity resources while in the same cloud computing system the database resources are running at an SaaS service level which shields a user from scaling.  Examiner is of the position that this level of customizability illustrates that the computational capacity computing resources and database resources are running on separate platforms and are scalable independent of one another.  Direct citations of Mick in support of Examiner’s interpretation are provided below.
Mick at paragraphs [0002]-[0003] discloses in part:
The present disclosure relates generally to cloud computing, and more particularly to a more efficient and scalable method for utilizing the scarce resources in a cloud computing system. 



Mick at paragraph [0007] discloses:
Cloud computing offers different service models depending on the capabilities a consumer may require, including SaaS, PaaS, and IaaS-style clouds. SaaS (Software as a Service) clouds provide the users the ability to use software over the network and on a distributed basis. SaaS clouds typically do not expose any of the underlying cloud infrastructure to the user. PaaS (Platform as a Service) clouds provide users the ability to deploy applications through a programming language or tools supported by the cloud platform provider. Users interact with the cloud through standardized APIs, but the actual cloud mechanisms are abstracted away. Finally, IaaS (Infrastructure as a Service) clouds provide computer resources that mimic physical resources, such as computer instances, network connections, and storage devices. The actual scaling of the instances may be hidden from the developer, but users are required to control the scaling infrastructure.

Mick at paragraph [0053] discloses in part, “Depending on the type of cloud service provided, these endpoints give varying amounts of control relative to the provisioning of resources within the cloud computing system 110.”  
Mick at paragraph [0057] discloses in part, “For example, a "compute" service 130a may work at an IaaS level, allowing the creation and control of user-defined virtual computing resources.  In the same cloud computing system 110, a PaaS-level object storage service 130b may provide a declarative storage API, and a SaaS-level Queue service 130c, DNS service 130d, or Database service 130e may provide application services without exposing any of the underlying scaling or computational resources.” 
Lastly, with the respect to the claim limitation specifying that the data warehouse accesses data in one or more databases in response to one or more queries, Mick at paragraphs distributed data store.)
While Mick does disclose scaling cloud computing resources based on a workload, and providing database services and database queries representing a workload, Mick does not explicitly disclose the data warehousing elements of the claim.
However, Mallipeddi at paragraph [0014] teaches in part, “A user of a computing cluster with multiple nodes for storing cluster data and processing access requests for cluster data may determine that a different cluster configuration may better suit the tasks performed by the computing cluster. For example, if the nodes of the computing cluster are overburdened or underutilized, different numbers of nodes or different types of nodes may be added or removed to increase the efficiency of the computing cluster.”  Additionally, Mallipeddi at paragraph [0019] teaches in part, “For example, in some embodiments, the network-based cluster hosting service may implement a web service that makes it quick, easy, and cost-effective for users (e.g., subscribers) to set up, operate, and scale a data warehouse in a cloud computing environment.” 
Both the Mick reference and the Mallipeddi reference, in the cited portions, are in the field of endeavor of scaling resources in a cloud computing environment.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the dynamic scaling of compute resources disclosed in Mick with the adding or removing of nodes of a cluster based on overburdened or underutilized nodes as part of the scaling of a data warehouse taught in Mallipeddi to increase the efficiency of the compute cluster (See Mallipeddi at paragraph [0014]).


wherein each of the plurality of processing units comprises a processor and a cache memory in which data within the one or more databases is cached.
However, Gupta at Figure 3 provided above illustrates a distributed data warehouse cluster 300 comprising a plurality of compute nodes 330, 340 and 350.  Additionally each compute node is connected to a plurality of disks 331-358.  Further, Gupta at Figures 4 and 5 provided above illustrates each compute node 450 comprises an access module 460, and each access module comprises a query engine and read and write modules.  Lastly, Gupta at paragraph [0061] teaches in part the following:
…data access module 500 may include read module 550. Read module 550 may perform read operations to obtain data from storage 530. In some embodiments, read module 550 may be directed by query engine 540 to read certain data blocks for a column of the columnar database table and return the read data to query engine 540 for further processing… In at least some embodiments, read module 550 may also transfer data read from storage 530 to a database cache (not illustrated) or other module or device part that provides storage for more frequently accessed data when processing queries 504. Query engine 540 may then access the cache or other module with requesting new read operations of the read module 550. As a variety of different caching techniques for data management and storage systems are well-known to those of ordinary skill in the art, the previous examples are not intended to be limiting.

Examiner is of the position that the cited sections of Gupta provided above teach a distributed data warehouse comprising a plurality of compute nodes each comprising an access module further comprising a query engine, read and write modules and a data cache to cache database data related to a query and reads on the recited claim limitation.


monitoring a workload of the plurality of the processing units to determine that a processing capacity of the plurality of processing units has reached a threshold processing capacity…(Mick at paragraph [0074] discloses in part, “The local agent 238 has access to the workload statistics and measurements as seen from various perspectives, both inside various operating environments 234, from the perspective of the hypervisor 230, and as discussed below, from the perspective of the hardware from the hardware monitoring systems described relative to FIG. 2b.”  Additionally, Mick at paragraph [0235] discloses in part, “a particular threshold being used to identify whether the existing allocation of VMs (workloads) to the IPS is considered overall acceptable or not.”)

adding additional processing units to and removing processing units from the data warehouse as needed based on a configuration of the data warehouse and the workload of the processing units indicating that the processing capacity has reached the threshold processing capacity (While Mick in the Abstract suggests an improvement to the dynamic allocation or resources in a cloud computing environment based on load analysis by introducing a market based scheduler, which analyzes a load, and based on the analysis either lists the excess based on a configuration of the data warehouse…Mick disclosing dynamic allocation of resources based on a load analysis is considering the configuration of the cloud computing system and database and system resources provided [i.e., configuration] in making a determination if the resources are sufficient to meet handle the workload.  Additionally, Gupta at paragraph [0038] teaches a data warehouse configured to comprise a plurality of compute nodes and scaling the compute nodes in the data warehouse.)

Regarding dependent claim 2, all of the particulars of claim 1 have been addressed above.  Additionally, Mick discloses:
wherein determining the processing capacity of the plurality of processing units comprises determining an availability of one or more of: processor resources for each processing unit; and memory resources for each processing unit (Mick at paragraph [0188] discloses local agents monitoring the dynamic operating conditions and statistics including storage capacity and processor utilization of the information processing system and the virtual machines.  More specifically, Mick at paragraph [0188] discloses in part, “With respect to dynamic metadata, local agents 814a-814n may gather operating conditions of the underlying computer such as processor utilization, memory usage, hard disk utilization, networking load and 

Regarding dependent claim 3, all of the particulars of claim 1 have been addressed above.  Additionally, Mick discloses:
wherein dynamically adding processing units to the data warehouse based on the workload comprises: determining whether a query can be processed while meeting a performance metric for the query; and triggering startup of a new processing unit in response to determining that the query in combination with a current workload does not allow one or more currently allocated processing units to meet the performance metric (See Mick at paragraphs [0204] – [0205] as it relates to the initial configuration of virtual machines, as well as their dynamic migration as a result of performance metrics and workload changes. .  Additionally, with respect to the triggering startup limitation, Mallipeddi at paragraph [0039] teaches in part, “A cluster scaling event may include, but is not limited to, an event triggered by a change in performance metrics or data…” Lastly, Mallipeddi at paragraph [0042] teaches adding a new cluster in response to a scaling event.)

Regarding dependent claim 4, all of the particulars of claims 1 and 3 have been addressed above.  Additionally, Mick discloses:
wherein the method comprises determining whether the query can be processed for each query directed to the processing unit such that the performance metric is met for each query (Mick at paragraph [0033] discloses in part, “The system is based on a market metaphor, where client processors send out requests for bids on tasks to be done and other processors responding with bids that reflect machine speed, current loads, and estimated times of completion for the current tasks queued for processing.”)

Regarding dependent claim 5, all of the particulars of claims 1 and 3 have been addressed above.  Additionally, Mick discloses:
wherein the performance metric comprises a maximum time period that the query will be queued (Mick at paragraph [0038] discloses an embodiment of a merchant scheduler in which “…expend the client's budget in a way that balances resource usage with query response time.”)

Regarding dependent claim 6, all of the particulars of claim 1 have been addressed above.  Additionally, Mick discloses:
adding processing units comprises adding processing units up to a predetermined maximum number of processing units (Mick at paragraph [0139] discloses in part, “Lastly, Mick at paragraph [0139] discloses resources having a quota or rule limiting use or access to a resource, such as the number of processor cores which can be allocated.”)

Regarding dependent claim 7, all of the particulars of claim 1 have been addressed above.  Additionally, Mick discloses:
wherein dynamically removing processing units comprises removing processing units down to a predetermined minimum number of processing units (Mick at paragraph [0010] discloses in part, “In a cloud computing context, the scheduler allocates resources such as network capacity, disk capacity, disk activity on hosts, physical CPU time on hosts, and latency to identify a "best" physical host on which to situate a virtual machine (or other virtual resource). Sometimes the schedulers use randomness to achieve a probabilistic spread of load across the physical resources. Other schedulers use a pre-set spreading rule that achieves a particular desired distribution of work.”  Additionally, Mick at paragraph [0069] discloses in part, “The hypervisor 230 includes the functionality to add, remove, and modify a number of logical containers 232a-n associated with the hypervisor.”  Lastly, Mick at paragraph [0139] discloses resources having a quota or rule limiting use or access to a resource, such as the number of processor cores which can be allocated.  Examiner is of a position that setting a resource quota or a limiting rule is equivalent to and discloses a predetermined number limit on a resource which may be interpreted as a minimum or maximum.)

Regarding dependent claim 8, all of the particulars of claim 1 have been addressed above.  Additionally, Mick discloses:
wherein removing processing units based on the workload comprises: determining whether a current workload is serviceable by one fewer than the plurality of processing units while meeting a performance metric; and decommissioning at least one processing unit of the plurality of processing units in response to determining that the workload is serviceable by one fewer than the plurality of processing units (Mick in the Abstract discloses in part, “If observed load is lower than a calculated optimal level, then available capacity is offered as a bid…”  cluster computing resources that may be created, configured, managed, scaled, and terminated in response to requests from the user.”  Examiner is of the position that it would have been obvious to one of ordinary skill in the art to combine the reallocating of resources between clusters based on a performance metric disclosed in Mick with the ability to terminate a cluster taught in Mallipeddi.)

Regarding dependent claim 9, all of the particulars of claim 1 have been addressed above.  Additionally, Mick discloses:
wherein providing queries for the data warehouse to each of the plurality of processing units comprises routing queries based on a workload of each of the plurality of processing units (Mick at paragraph [0198] discloses dynamic load balancing across a plurality of resources, more specifically, “A change in workload associated with one task changes the optimal allocation of resources--not just for that task, but for other tasks in the cluster. Dynamic rebalancing allows for continued optimal usage over time.”)

Regarding independent claim 10, claim 10 is rejected under the same rationale as claim 1.  With respect to the hardware limitations of the claim, Mick at paragraph [0062] discloses in part that each of the cloud computing system…cloud controller and clouds services typically include an information processing system.  Figure 2 provided above illustrates an IPS comprising a processor coupled to a memory. 

Regarding dependent claim 11, all of the particulars of claim 10 have been addressed above.  Additionally, claim 11 is rejected under the same rationale as claim 2.

Regarding dependent claim 12, all of the particulars of claim 10 have been addressed above.  Additionally, claim 12 is rejected under the same rationale as claim 3.

Regarding dependent claim 13, all of the particulars of claims 10 and 12 have been addressed above.  Additionally, claim 13 is rejected under the same rationale as claim 4.

Regarding dependent claim 14, all of the particulars of claims 10 and 12 have been addressed above.  Additionally, claim 14 is rejected under the same rationale as claim 5.

Regarding dependent claim 15, all of the particulars of claim 10 have been addressed above.  Additionally, claim 15 is rejected under the same rationale as claim 6.

Regarding dependent claim 16, all of the particulars of claim 10 have been addressed above.  Additionally, claim 16 is rejected under the same rationale as claim 7.

Regarding dependent claim 17, all of the particulars of claim 10 have been addressed above.  Additionally, claim 17 is rejected under the same rationale as claim 8.

Regarding dependent claim 18, all of the particulars of claim 10 have been addressed above.  Additionally, claim 18 is rejected under the same rationale as claim 9.

Regarding independent claim 19, claim 19 is rejected under the same rationale as claim 1.

Regarding dependent claim 20, all of the particulars of claim 19 have been addressed above.  Additionally, claim 20 is rejected under the same rationale as claim 2.

Regarding dependent claim 21, all of the particulars of claim 19 have been addressed above.  Additionally, claim 21 is rejected under the same rationale as claim 3.

Regarding dependent claim 22, all of the particulars of claims 19 and 21 have been addressed above.  Additionally, claim 22 is rejected under the same rationale as claim 4.

Regarding dependent claim 23, all of the particulars of claims 19 and 21 have been addressed above.  Additionally, claim 23 is rejected under the same rationale as claim 5.

Regarding dependent claim 24, all of the particulars of claim 19 have been addressed above.  Additionally, claim 24 is rejected under the same rationale as claim 6.

Regarding dependent claim 25, all of the particulars of claim 19 have been addressed above.  Additionally, claim 25 is rejected under the same rationale as claim 7.

Regarding dependent claim 26, all of the particulars of claim 19 have been addressed above.  Additionally, claim 26 is rejected under the same rationale as claim 8.

Regarding dependent claim 27, all of the particulars of claim 19 have been addressed above.  Additionally, claim 27 is rejected under the same rationale as claim 9.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
2013/0174149
Paragraphs [0005] – [0006] as it relates to dynamic scaling of resources and paragraphs [0033]-[0035] as it relates to data warehousing and workloads. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        /SYED H HASAN/Primary Examiner, Art Unit 2154